Eisher, J.,
delivered the opinion of the court.
The plaintiff below brought this action in the Circuit Court of Hinds county, to recover the amount of a debt alleged to have been due to him by the defendants.
On the trial he read in evidence a certain bill of sale, showing the amount of the debt due by the defendants, and that certain property had been conveyed in payment of the debt. He then proved that the defendants had, after the sale of the property to the plaintiff, sold and delivered it to another person. The court also permitted the plaintiff to prove that the bill of sale was not intended to operate as an absolute conveyance, but only as a mortgage.
We are of opinion that the court erred in permitting this last evidence to be given, as the trust could not be established in a court of law. But we are nevertheless of opinion that the verdict *126is correct and must stand. The defendants having sold and delivered the property to another person, cannot be permitted to say that it was the plaintiff’s property. No man can be permitted in a court of justice to allege his own fraud, or to claim an advantage resulting therefrom. They could only sell the property, on the ground that they held the title; and if they held the title, it is clear that they had not conveyed it to the plaintiff.
Judgment affirmed.